DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6,8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 6453851 B1) in view of Holland-Letz (US 7877843 B2).
Regarding claim 1: Holt discloses an animal leash for gripping by a user to restrain an animal (Abstract), the assembly leash comprising: a flexible line (12) extending in a longitudinal direction of the line between a first end (14) and a second end (16); a connector (18) mounted on the first end of the flexible line for attachment to the animal; a grip handle (22) supported on the flexible line at an intermediate location between the first end and the second end of the flexible line (Fig. 1), the grip handle comprising: a main body which is elongate in the longitudinal direction of the flexible line between opposing ends of the main body (Fig. 1); the main body being formed of a resilient material (Col 4 lines 1-3, “Grip member 22 is preferably made of a resilient or flexible elastomer or thermoplastic material such as thermoplastic rubber or the like.”); the main body including an outer surface having a first grip portion (26) and a second grip portion (28) at opposing sides of the main body so as to be arranged to be gripped in a hand of the user (Col 4 lines 44-47, “In fact, even if the largest thickness of grip member 22, as defined by surfaces 26 and 28, is squeezed with sufficient force, lead 12 can likewise be engaged to control the pet.”) a leash passage extending longitudinally through the main body between the opposing ends of the grip handle and receiving the flexible line extending longitudinally therethrough (24, Fig. 3); the leash passage having a first major inner surface and a second major inner surface in close proximity with opposing sides of the flexible line respectively (Figs. 3 & 4),the first major inner surface and the second major surface spanning in a lateral direction between laterally opposing sides of the leash passage (Figs. 3 and 4); the leash passage (24) being sized relative to the flexible line (12) such that the main body is operable between an uncompressed state in which the grip handle is readily slidable along the flexible line received through the leash passage and a compressed state in which the first major inner surface is flexed inwardly towards the second major inner surface relative to the uncompressed state whereby the grip handle is fixed and secured relative to the flexible line in the compressed state (Col 2 lines 35-39, “It is yet another object of the present invention to provide a restraint leash, as above, wherein the grip member will maintain its position along the length of the leash when the user exerts a gripping force upon a portion of the grip member thereby engaging the leash.”).
Holt fails to teach two cavities formed internally within the main body at a location between the first major inner surface of the leash passage and said first grip portion of the outer surface of main body, the two cavities being spaced apart from one another in said lateral direction so as to define a material bridge in which the material bridge is situated laterally between the two cavities; the material bridge extending radially outward from the first major inner surface to said portion of the outer surface; and, the material bridge connecting the first major inner surface to said first grip portion of the outer surface whereby a radially compressive force applied to said first grip portion of the outer surface of the main body is transferred through the material bridge to the first major inner surface so as to resiliently collapse the first major inner surface of the leash passage towards the second major inner surface of the leash passage from the uncompressed state to the compressed state and thereby grip the flexible line between the first and second major inner surfaces of the leash passage  in the compressed state.
However, Holland-Letz teaches two cavities (20) formed internally within the main body (15) at a location between the first major inner surface of the leash passage (left side of 12, Fig. 2) and said first grip portion of the outer surface (19) of main body, the two cavities being spaced apart from one another in said lateral direction (Fig. 1) so as to define a material bridge (22) in which the material bridge is situated laterally between the two cavities (Fig. 2); the material bridge extending radially outward from the first major inner surface to said portion of the outer surface (Fig. 2); and the material bridge connecting the first major inner surface to said first grip portion of the outer surface (Fig. 2) whereby a radially compressive force applied to said first grip portion of the outer surface of the main body is transferred through the material bridge to the first major inner surface so as to resiliently collapse the first major inner surface of the leash passage towards the second major inner surface of the leash passage from the uncompressed state to the compressed state and thereby grip the flexible line between the first and second major inner surfaces of the leash passage  in the compressed state (Col 3 lines 24-29, “The dimensions of the outer region, the inner region and the chamber(s) as well as the number and the positions of the chambers as well as the first and second stiffness might be chosen such that under typical forces applied by the hand of a user to the outer surface of the handle the outer region is deformable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grip handle as disclosed by Holt with the cavities and bridge as taught by Holland-Letz so as to allow the user to provide force on the leash passage in order to adjust the grip handle along the lead line as desired by the user.  
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Hold further discloses wherein the cavities (30,32) are elongate in the longitudinal direction (Fig. 2).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the cavities span across a central portion of the main body which is centrally located between the opposing ends of the main body in the longitudinal direction.
However, Holland-Letz teaches wherein the cavities (20) span across a central portion of the main body which is centrally located between the opposing ends of the main body in the longitudinal direction (Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities as disclosed by modified Holt with the central location as taught by Holland-Letz so as to provide most of the force exerted by the hand of the user to the center of the grip handle where the leash passageway is located, in order to allow for easier adjustment of the grip handle. 
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Holt further teaches wherein the cavities (30,32) span a majority of a length of the grip handle (22) in the longitudinal direction (Fig. 2).
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the cavities are open to at least one of the opposing ends of the main body.
However, Holland-Letz teaches wherein the cavities (20) are open to at least one of the opposing ends (29) of the main body (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities as disclosed by Modified Holt with the open end as taught by Holland-Letz so as to allow for the grip handle to be compressed easier when applied with force from the user. 
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the bridge of material between the two cavities is laterally centered relative to the first major inner surface.
However, Holland-Letz teaches wherein the bridge of material (22) between the two cavities (between two left chambers 20, Fig. 2) is laterally centered relative to the first major inner surface (left surface of 12, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bridge as disclosed by modified Holt with the central location as taught by Holland-Letz so as to provide most of the force to the leash passageway, allowing for easier adjustment of the grip handle among the leash. 
Regarding claim 9: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach two cavities formed within the main body at a location between the second major inner surface the leash passage and the second grip portion of the outer surface of main body so as to define a second material bridge extending radially outward from the second major inner surface to said second portion of the outer surface; whereby a second radially compressive force applied to said second portion of the outer surface of the main body is transferred through the second material bridge to the second major inner surface so as to collapse the second major inner surface of the leash passage towards the first major inner surface of the leash passage to grip the flexible line between the first and second major inner surfaces of the leash passage.
However, Holland-Letz teaches two cavities (two right cavities 20, Fig. 2) formed within the main body at a location between the second major inner surface the leash passage (right surface of 12, Fig. 2) and the second grip portion of the outer surface of main body (right portion of 19, Fig. 2) so as to define a second material bridge (22, between two right cavities 20) extending radially outward from the second major inner surface to said second portion of the outer surface (Fig. 2); whereby a second radially compressive force applied to said second portion of the outer surface of the main body is transferred through the second material bridge to the second major inner surface so as to collapse the second major inner surface of the leash passage towards the first major inner surface of the leash passage to grip the flexible line between the first and second major inner surfaces of the leash passage (Col 3 lines 24-29, “The dimensions of the outer region, the inner region and the chamber(s) as well as the number and the positions of the chambers as well as the first and second stiffness might be chosen such that under typical forces applied by the hand of a user to the outer surface of the handle the outer region is deformable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grip handle as disclosed by modified Holt with the second pair of cavities as taught by Holland-Letz so as to allow for a greater compressive force enacted on the leash passageway when force is exerted by the user. 
Regarding claim 10: the modified reference teaches the limitations of claim 1 as shown above.
Holt further teaches wherein the leash passage (24) is rectangular in cross section (Fig. 3) such that the first and second major inner surfaces are parallel to one another (Fig. 3).
Regarding claim 11: the modified reference teaches the limitations of claim 10 as shown above.
Holt further teaches wherein the flexible line (12) is a flat ribbon having flat surfaces at said opposing sides of the flexible line (Fig. 1), the flat surfaces having a width in the lateral direction which is equal to a width of the major inner surfaces of the leash passage (24) (Col 3 lines 44-46, “In the instance of a rectangular lead 12, as shown, slot 24 is slightly larger in height and width than lead 12“).
Regarding claim 12: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the outer surface of the main body is circular in a cross sectional plane perpendicular to the longitudinal direction.
However, Holland-Letz teaches wherein the outer surface of the main body (15) is circular in a cross sectional perpendicular to the longitudinal direction (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer surface of the main body as disclosed by modified Holt with the circular cross section as taught by Holland-Letz so as to allow for the user to grip the grip handle in an easier fashion. 
Regarding claim 13: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt discloses the limitations of the claim except for wherein the cavities are circular in a cross sectional perpendicular to the longitudinal direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shape of the cavities so that the cavities are circular in a cross sectional plane perpendicular to the longitudinal direction, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Modifying the shape in this manner would allow for the compressive force applied by the user to provide greater pressure for the bridge between the cavities, allowing for easier adjustment of the grip handle	
Regarding claim 14: the modified reference teaches the limitations of claim 1 as shown above.
Holt further teaches wherein the main body is formed of rubber (Col 4 lines 1-3, “Grip member 22 is preferably made of a resilient or flexible elastomer or thermoplastic material such as thermoplastic rubber or the like.”).
Regarding claim 15: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the resilient material of the main body has a durometer measured on the Shore A Scale of between 60 and 70.
However, Holland-Letz teaches wherein the resilient material of the main body (15) has a durometer measured on the Shore A Scale of between 60 and 70 (Col 7 lines 10-14, “When choosing the material for the outer region, a soft plastic material might be used comprising a hardness of 30 or 40 to 105 Shore A, wherein according to one embodiment a soft plastic material with 30 or 50 to 85 Shore A, in particular 55 to 83 Shore A, is used.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the resilient material as disclosed by modified Holt with the durometer as taught by Holland-Letz so as to allow the user to provide a compressive force on the grip handle in order to move it along the leash.
Regarding claim 16: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the resilient material of the main body has a durometer measured on the Shore A Scale of 65.
However, Holland-Letz teaches wherein the resilient material of the main body (15) has a durometer measured on the Shore A Scale of  65 (Col 7 lines 10-14, “When choosing the material for the outer region, a soft plastic material might be used comprising a hardness of 30 or 40 to 105 Shore A, wherein according to one embodiment a soft plastic material with 30 or 50 to 85 Shore A, in particular 55 to 83 Shore A, is used.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the resilient material as disclosed by modified Holt with the durometer as taught by Holland-Letz so as to allow the user to provide a compressive force on the grip handle in order to move it along the leash.
Regarding claim 17: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt discloses the claimed invention except for wherein the resilient material of the main body has a coefficient of friction relative to the flexible line of between 0.25 and 0.75.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the resilient material of the main body has a coefficient of friction relative to the flexible line of between 0.25 and 0.75, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would allow for the user to move the grip handle along the flexible line while also providing enough grip so that it is not moved accidentally by the user. 
Regarding claim 18: the modified reference teaches the limitations of claim 1 as shown above.
Holland-Letz further teaches wherein the resilient material of the main body (15) extends continuously radially outward along the material bridge (22) from the first major inner surface of the leash passage to the first grip portion of the outer surface of the main body (Fig. 2, it seems the material of the main body extends continuously radially outward without being disturbed).
Claims 5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Holt and Holland-Letz as applied to claim 1 above, and further in view of Hu (US 6220128 B1).
 Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the cavities span a full length of the grip handle in the longitudinal direction.
However, Hu teaches a grip handle wherein the cavities (12) span a full length of the grip handle (10) in the longitudinal direction (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities as disclosed by modified Holt with the full length as taught by Hu so as to allow for the grip handle to be compressed easier when applied with force from the user.
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the cavities are open to both of the opposing ends of the main body.
However, Hu teaches wherein the cavities (12) are open to both of the opposing ends of the main body (Best seen in Fig. 2 & 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities as disclosed by Modified Holt with the open ends as taught by Hu so as to allow for the grip handle to be compressed easier when applied with force from the user. 
Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 10-11 that one of ordinary skill in the art would recognize that Holt is already easily displaced along the flexible line and would not be motivated to increase the grip between the hand of the user and the grip handle. Examiner respectfully disagrees, as one of ordinary skill in the art would want to make the apparatus as user friendly as possible in order to reach disadvantaged audiences, such as those with weaker grip strength. 
Applicant argues on page 12 that one of ordinary skill in the art would avoid the use of internal cavities as this would only increase cost and complexity of the grip handle. Examiner respectfully disagrees, as an apparatus with internal cavities could potentially allow for the user to easily grab the outer surface of the grip handle. 
Applicant argues on page 12 that one of ordinary skill in the art would avoid modifying the material bridge 22 of Holland-Letz as to do so would require elimination of the rigid core 13. Examiner respectfully disagrees, as the rigid core need not be eliminated as the core would provide additional structure that allows the user to grip the handle as deemed necessary. 
Applicant argues on page 13 that newly added claim 18 is distinguished from the prior art as the limitations specify that the resilient material of the main body extends continuously outward, whereas Holland-Letz terminate at a rigid core 13. Examiner respectfully disagrees, as it seems that the resilient material of the main body (15) extends continuously radially outward along the material bridge (22) as seen in Fig. 2. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619